ORDER
PER CURIAM.
Appellant Artie L. McTye appeals the trial court’s denial of his Rule 24.035 motion for post-conviction relief claiming that he did not make his guilty plea voluntarily. He argues that his counsel was ineffective: (1) in failing *464to investigate Ms ease and interview witnesses who could have supported a plea of self-defense; and (2) in incorrectly telling him he would be eligible for parole in 12 months.
We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinion would have no precedential value, we affirm by tMs summary order, and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).